NOTE: This order is nonprecedential.
United States Court of Appeals
for the Federal Circuit
LISA BROOKS CARLSON,
Pett`ti0ner, ~
V.
UNITED STATES POSTAL SERVICE,
Responden,t.
2011-3155 .
Petition for review of the Merit; Systems Protection
Board in case no. DC03531007-43-§-1.
ON MOTION
ORDER
Lisa Brooks Carlson moves for an extension of ti1ne,
until Aug1.1St 22, 2011, to file her initial brief and appen-
dix
Up0n consideration thereof
IT 15 0RDERED THAT:

CARLSON V. USPS
The motion is granted
AUG 2 5 2011
Date
cc: Lisa Br0oks Carlson
2
F0R THE C0URT
lsi J an H0rbaly
J an H0rba1y
C1erk
Vincent D. Phil1ips, Esq. ~ FILED
s21
U.S. COURT OF APPEALS FOR
`I`HE FEDERAL G|RCUIT
AUG 25 2011
.|AN HORBAL‘!
a CLEH(
lo